NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            09:18 AM
                                            Dkt. 28 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

            In the Matter of the Arbitration Between
       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,
                          Union-Appellee,
                                and
    CITY AND COUNTY OF HONOLULU, DEPARTMENT OF ENVIRONMENTAL
   SERVICES, REFUSE DIVISION (FAILURE TO PROVIDE INFORMATION;
                DA-15-13A) (2018-008) (2019-017),
                        Employer-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CASE NO. 1SP181000120)


              ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:   Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of Employer-Appellant City and
County of Honolulu's May 27, 2021 Notice of Withdrawal of Appeal,
which the court construes as a motion to dismiss the appeal, the
papers in support, and the record,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
           DATED: Honolulu, Hawai#i, June 9, 2021.

                                    /s/ Alexa D.M. Fujise
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge